Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3 TO CREDIT AGREEMENT

This AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of December 26, 2006 (this
“Amendment”), is entered into by and among GATEWAY, INC., a Delaware corporation
(“Gateway”), and its subsidiaries GATEWAY PROFESSIONAL LLC, a Delaware limited
liability company (“Professional”), GATEWAY MANUFACTURING LLC, a Delaware
limited liability company (“Manufacturing”), GATEWAY US RETAIL INC., a Delaware
Corporation, formerly known as eMachines, Inc., a Delaware corporation
(“eMachines”) (Gateway, Professional, Manufacturing and eMachines are sometimes
collectively referred to herein as the “Borrowers” and individually as a
“Borrower”); GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in
its individual capacity, “GE Capital”), for itself, as Lender, and as Agent for
Lenders.

WITNESSETH

WHEREAS, Borrowers, Agent, and the Lenders are parties to that certain Credit
Agreement dated as of October 30, 2004, (as from time to time amended, restated,
supplemented or otherwise modified, the “Credit Agreement”);

WHEREAS, Borrowers have requested that Agent and the Lenders make certain
amendments to the Credit Agreement as set forth herein; and

WHEREAS, subject to the satisfaction of the terms and conditions set forth
herein, Agent and the Lenders are willing to grant the Borrower’s requests.

NOW THEREFORE, in consideration of the premises, and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree upon the terms and conditions set
forth herein as follows:

1. Relation to Credit Agreement; Definitions. This Amendment constitutes an
integral part of the Credit Agreement and shall be deemed to be a Loan Document
for all purposes. From and after the date hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement or Annex
A thereto.

2. Amendments to the Credit Agreement.

(a) Annex A to the Credit Agreement is hereby amended by amending and restating
the following definitions in their entirety as follows:

““Aggregate Borrowing Base” means as of any date of determination, an amount
equal to (i) the sum of the Aggregate A/R Borrowing Base and the Aggregate
Inventory Borrowing Base; less (ii) the sum of (A) any Reserves (other than the
Accrued Royalty Reserve) except to the extent already deducted therefrom (which
Reserves, if any, shall be allocated, for purposes of determining the effects
thereof on the Borrowing Availability with respect to Inventory Revolving Credit
Advances and A/R Revolving Credit Advances, as reasonably determined by Agent),
and (B) during any timeframe wherein Borrowers fail to maintain Liquidity of at
least $100,000,000, the Accrued Royalty Reserve.”



--------------------------------------------------------------------------------

““Cash Flow Testing Date” means each March 31, June 30, September 30, and
December 31 for the last twelve months then ended; provided, however, that
solely for the purpose of Section 5.11, the Cash Flow Testing Date shall mean
December 31, 2006 for the three months then ended, March 31, 2007 for the six
months then ended, June 30, 2007 for the nine months then ended, and each
September 30, December 31, March 31, June 30 thereafter for the last twelve
months then ended.”

““Commitment Termination Date” means the earliest of (a) October 31, 2010,
(b) the date of termination of Lenders’ obligations to make Advances and to
incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 8.2(b), and (c) the date of prepayment in full
by Borrowers of the Loans and the cancellation and return (or stand-by
guarantee) of all Letters of Credit or the cash collateralization of all Letter
of Credit Obligations pursuant to Annex B, and the permanent reduction of all
Commitments to zero dollars ($0).”

““EBITDA” means, with respect to any Person for any fiscal period, without
duplication, an amount equal to such Person’s and its Subsidiaries’
(a) consolidated net earnings (or loss) for such period determined in accordance
with GAAP, minus (b) the sum of (i) income tax credits, (ii) interest income,
(iii) gain from extraordinary items for such period, and (iv) any other non-cash
gains that have been added in determining consolidated net income, in each case
to the extent included in the calculation of consolidated net income of such
Person for such period in accordance with GAAP, but without duplication, plus
(c) the sum of (i) Interest Expense, (ii) any provision for income taxes, and
(iii) depreciation and amortization for such period, and (iv) loss from
extraordinary items for such period, in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication; provided, that in connection with
any calculation thereof with respect to any Person or assets being acquired in
connection with an Acquisition, EBITDA shall be calculated without including or
consolidating any amounts attributable to Persons or assets not being purchased
in connection with such Acquisition.”

““Excess Cash Flow” means, with respect to any Person for any period, EBITDA for
such period, plus interest income for such period, and minus all of the
following for such period, without duplication, (a) Capital Expenditures paid or
payable in cash during such period; (b) interest expense paid or payable in cash
during such period; (c) principal repayments of Funded Debt to the extent paid
or payable in cash; (d) taxes paid in cash; (e) dividends paid in cash during
such period; and (f) cash paid or payable for any Permitted Acquisition,
Investment, Restricted Payment and other amounts for applicable transactions
permitted under Sections 6.1, 6.2 (but specifically excluding investments,
loans, and advances made pursuant to Section 6.2(a) through (e)), 6.3, 6.4, or
6.13. All such calculations shall be made for Gateway on a consolidated basis.”

““Investment Amount” means, in connection with any proposed Acquisition,
Investment, or Restricted Payment, the amount of the proposed cash payable in
connection therewith (whether as consideration, as a capital contribution, loan,
or other

 

2



--------------------------------------------------------------------------------

Investment, or as a dividend, distribution, or otherwise) together with the
Borrowers’ good faith best estimate (as of the time of the consummation thereof)
of the cash restructuring charges, if any, to be incurred in connection
therewith.”

““Investment Amount Measurement Period” means, as of any date of determination,
the twelve month period ending on (and including) such date.”

““Permitted Acquisition” means any Acquisition so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition,

(b) the assets being acquired, or the Person which is being acquired, are useful
in, related to or engaged in, as applicable, the business of Gateway and its
Subsidiaries permitted to be conducted hereunder as determined by the Board of
Directors of Gateway in good faith,

(c) Agent shall receive at least thirty (30) Business Days’ prior written notice
of such proposed Permitted Acquisition, which notice shall include a reasonably
detailed description of such proposed Permitted Acquisition,

(d) in the case of an Asset Acquisition by a Credit Party, such Credit Party
shall have executed and delivered or authorized, as applicable, any and all
security agreements, financing statements, and other documentation reasonably
requested by Agent in order to include the newly acquired assets that would
constitute Collateral within the perfected Liens with respect to the Collateral
hypothecated under the Loan Documents,

(e) such Permitted Acquisition shall only involve assets located in the United
States or Canada and comprising a business, or those assets of a business, of
the type engaged in by Borrowers as of the Closing Date, and which business
would not subject Agent or any Lenders to regulatory or third party approvals in
connection with the exercise of its rights and remedies under this Agreement or
any other Loan Documents other than approvals applicable to the exercise of such
rights and remedies with respect to Borrowers prior to such Permitted
Acquisition,

(f) such Permitted Acquisition shall be consensual and shall have been approved
by the board of directors of the entity or owner of the assets being acquired,

(g) the entity or owner of the assets being acquired shall not have incurred an
operating loss for the trailing twelve-month period preceding the date of the
Permitted Acquisition, as determined based upon such entity or owner’s financial
statements for its most recently completed fiscal year and its most recent
interim financial period completed within sixty (60) days prior to the date of
consummation of such Permitted Acquisition,

(h) the business and assets acquired in such Permitted Acquisition shall be free
and clear of all Liens (other than Permitted Encumbrances),

 

3



--------------------------------------------------------------------------------

(i) in the case of a Stock Acquisition, Borrowers shall have made a
determination as to whether the subject Person is to become a Credit Party and,
if so, Borrowers shall have caused such acquired Person to execute and deliver a
joinder to the Guaranty and Security Agreement in order to make such Person a
party thereto, together with any and all financing statements and other
documentation reasonably requested by Agent in order to cause such cause
acquired Person to be obligated with respect to the Obligations and to include
the assets of the acquired Person that would constitute Collateral within the
perfected Liens with respect to the Collateral hypothecated under the Loan
Document, and

(j) both before and after giving effect to such Acquisition, the Borrowers are
in compliance with Section 5.11 and no Default or Event of Default has occurred
and is continuing or would result therefrom, and Agent shall have received an
officer’s certificate signed by an executive officer of Gateway demonstrating to
Agent’s satisfaction Borrowers’ compliance with the foregoing.”

““Permitted Acquisition/Investment Amount” means an aggregate amount equal to
$50,000,000 (for the Investment Amount Measurement Period then ending).”

““Qualified Cash Triggering Event” means any of the following: (i) the
occurrence and continuation of an Event of Default under Section 8.1(a),
including by virtue of the acceleration of all or any portion of the
Obligations, (ii) the failure of Borrowers to maintain Liquidity of at least
$100,000,000, (iii) the occurrence and continuation of an Event of Default under
Section 8.1(b) relative to Section 5.11, (iv) the occurrence and continuation of
an Event of Default under Section 8.1(b) relative to Section 6, (v) the
occurrence and continuation of an Event of Default under Section 8.1(h) or
(vi) the occurrence and continuation of an Event of Default under
Section 8.1(i).”

““Senior Note Debt” means the (i) the 1.50% senior convertible notes issued by
Gateway due December 31, 2009, in the aggregate principal amount of
$150,000,000, and (ii) the 2.00% senior convertible notes issued by Gateway due
December 31, 2011, in the aggregate principal amount of $150,000,000.”

(b) Annex A to the Credit Agreement is hereby amended by inserting the following
definitions in proper alphabetical order:

““Amendment Number Three” means that certain Amendment No. 3 to Credit
Agreement, dated as of December 26, 2006, by and among Borrowers, Agent, and
Lenders.”

““Amendment Number Three Effective Date” means December 26, 2006, subject to the
satisfaction in full of each of the conditions set forth in Amendment Number
Three.”

““Interest Expense” means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including,
interest expense with respect to any Funded Debt of such Person and interest
expense for the relevant period that has been capitalized on the balance sheet
of such Person.”

 

4



--------------------------------------------------------------------------------

““Liquidity” means Borrowing Availability plus Certified Cash.”

(c) Section 1.7 of the Credit Agreement is hereby amended by amending and
restating subsection (o) thereto in its entirety as follows:

“(o) is subject to any patent or trademark license requiring the payment of
royalties or fees or requiring the consent of the licensor for a sale thereof by
Agent unless the amount of unpaid royalties or fees are the subject of Reserves
and Lenders have received consents from the licensors with respect thereto.”

(d) Section 5.11 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“5.11 Cash Flow. On and after October 1, 2006, (a) prior to the effectiveness of
subsection (b) hereof, so long as Borrowers maintain minimum Liquidity of
$100,000,000, for each Cash Flow Testing Date, the Excess Cash Flow for
Borrowers for the measurement period with respect to such Cash Flow Testing Date
may be less than zero, provided, however, that such amount may not be less than
(i) minus $40,000,000 for the measurement period with respect to the
December 31, 2006 Cash Flow Testing Date, (ii) minus $57,000,000 for the
measurement period with respect to the March 31, 2007 Cash Flow Testing Date,
(iii) minus $60,000,000 for the measurement period with respect to each Cash
Flow Testing Date thereafter, and (iv) minus $120,000,000 cumulatively (such
cumulative measurement commencing on October 1, 2006), and (b) upon the
completion of three consecutive Fiscal Quarters wherein Excess Cash Flow for
Borrowers with respect to each Fiscal Quarter shall be greater than zero, for
each Cash Flow Testing Date thereafter, Borrowers shall maintain Excess Cash
Flow for the measurement period with respect to such Cash Flow Testing Date
greater than zero.”

(e) Section 6.1 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“6.1 Mergers, Subsidiaries, Etc. No Credit Party shall directly or indirectly,
by operation of law or otherwise, (a) form or acquire any Subsidiary; provided,
that the foregoing shall not prevent (i) the formation of a transitory merger
Subsidiary formed solely to consummate a Permitted Acquisition that is a Stock
Acquisition, (ii) the formation of a Subsidiary formed solely to consummate a
Permitted Acquisition that is an Asset Acquisition, (iii) the formation of a
Subsidiary with respect to which the Borrowers have made a determination that
such Subsidiary is to become a Credit Party, or (iv) the formation of a
Subsidiary organized outside the jurisdictions of the United States; or
(b) merge with, consolidate with, acquire all or substantially all of the assets
or Stock of, or otherwise combine with or acquire, any Person except that, so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom (A) any Borrower may merge with another Borrower, (B) any
Guarantor may merge with any other Guarantor or with a Borrower, (C) any
Subsidiary that is not a Credit Party may merge with any other Subsidiary that
is not a Credit Party, and (D) any Subsidiary that is not a Credit Party may
merge with a Borrower or a

 

5



--------------------------------------------------------------------------------

Guarantor with the prior written consent of Agent, such consent not to be
unreasonably withheld. Notwithstanding the foregoing, in no event shall any
Credit Party form any Subsidiary or consummate any merger, consolidation, or
acquisition of all or substantially all of the Stock of, or other combination or
acquisition of, any Person, unless (1) for any such merger or combination
including the Borrower Representative, the Borrower Representative is the
survivor thereof, (2) for any such merger or combination including any other
Borrower (but not including the Borrower Representative), a Borrower is the
survivor thereof, (3) for any such merger or combination not including a
Borrower, the resulting entity is or becomes a Credit Party in connection
therewith, (4) any such Person acquired, or Subsidiary formed (other than (x) a
transitory merger Subsidiary to be dissolved upon completion of the applicable
merger, or (y) a Subsidiary that is not required to be a Credit Party pursuant
to Section 6.10 hereof), by any Credit Party, effective upon such acquisition or
formation, becomes a Credit Party. With respect to any such Subsidiary or Person
becoming a Credit Party hereunder, Borrowers shall have provided written notice
thereof to Agent, and such Subsidiary or other Person shall have executed and
delivered a joinder to the Guaranty and Security Agreement in order to make such
Subsidiary or other Person a party thereto, together with any and all financing
statements and other documentation reasonably requested by Agent in order to
cause such cause Subsidiary to be obligated with respect to the Obligations and
to include the assets of such Subsidiary that would constitute Collateral within
the perfected Liens with respect to the Collateral hypothecated under the Loan
Documents. Any such acquisition by any Credit Party of the Stock or assets of,
or merger with or into, any Person other than a Credit Party, or formation of
any Subsidiary not becoming a Credit Party in connection therewith shall
(without duplication of reductions pursuant to other provisions of this
Agreement) reduce the Permitted Acquisition/Investment Amount (such reduction,
in the case of any Permitted Acquisition, limited to the Investment Amount of
the acquired Person or assets).”

(f) Section 6.2 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“6.2 Investments; Loans and Advances. Except as otherwise expressly permitted by
this Section 6, no Credit Party shall make or permit to exist any investment in,
or make, accrue or permit to exist loans or advances of money to, any Person,
through the direct or indirect lending of money, holding of securities or
otherwise (each, an “Investment”) unless the Investment Conditions have been met
both before and after giving effect to the Investment, except that:
(a) Borrowers may hold Investments constituting notes payable, or stock or other
securities issued by Account Debtors to any Borrower pursuant to negotiated
agreements with respect to settlement of such Account Debtor’s Accounts in the
ordinary course of business consistent with past practices; (b) each Credit
Party may maintain (but not renew or extend after expiration of any applicable
term, or otherwise increase the amount of) any Investment made prior to the
Amendment Number Three Effective Date; (c) Borrowers may invest the Qualified
Cash in the Qualified Cash Accounts (i) as of the Closing Date in the kinds and
types of investments that they are then so invested, and (ii) thereafter, as to
any new investments made after the Closing Date in other kinds and types of
investments as are in conformity with Gateway’s investment policies previously
adopted by its board of directors so long as

 

6



--------------------------------------------------------------------------------

Agent’s Liens remain perfected therein, (d) Borrowers may invest their cash and
cash equivalents (other than Qualified Cash in the Qualified Cash Accounts)
(i) as of the Closing Date in the kinds and types of investments that they are
then so invested, and (ii) thereafter, as to any new investments made after the
Closing Date in other kinds and types of investments as are in conformity with
Gateway’s investment policies previously adopted by its board of directors,
(e) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any Credit Party may make investments in, and loans and
advances to, any other Credit Party or any Subsidiary (subject to the
restrictions set forth in Sections 6.10 and 6.16 hereof), (f) so long as the
Investment Conditions are met in connection therewith, Borrowers may make
Permitted Acquisitions, and (g) so long as the Investment Conditions are met in
connection therewith, Borrowers may make other Investments.”

(g) Section 6.3 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“6.3 Indebtedness.

(a) No Credit Party shall create, incur or assume any Indebtedness, except
(without duplication) (i) existing Indebtedness described in Disclosure Schedule
(6.3); (ii) Indebtedness created after the date hereof by conditional sale or
other title retention agreements (including Capital Leases) or in connection
with purchase money Indebtedness with respect to Equipment and Fixtures or other
capital assets acquired by any Credit Party in the ordinary course of business,
and Permitted Refinancings thereof; (iii) the Loans and the other Obligations;
(iv) so long as no Default or Event of Default has occurred and is continuing at
the time of incurrence thereof, unsecured Funded Debt incurred after the Closing
Date (other than the Senior Note Debt), provided, that in no event shall the
aggregate principal amount of all such Funded Debt exceed $100,000,000; and
(v) unsecured Indebtedness (other than Funded Debt) incurred (A) in the ordinary
course of the Credit Parties’ business, (B) between Credit Parties, or
(C) between Credit Parties and Subsidiaries, provided that no payments shall be
due with respect to such Indebtedness by any Credit Party to any Subsidiary
prior to the Termination Date.

(b) No Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Funded Debt prior to its scheduled due date, other
than (i) the Obligations; (ii) payments on Indebtedness permitted by
Section 6.3(a)(ii) if the asset securing such Indebtedness has been sold or
otherwise disposed of, (iii) Permitted Refinancings permitted by Section 6.3(a)
in accordance with Section 6.3(a); (iv) any payment, purchase, redemption,
defeasance or prepayment made solely in Gateway Stock (other than Gateway’s
Series A Preferred Stock or Series C Preferred Stock); or (v) payments with
respect to Funded Debt permitted under Section 6.3(a)(iv) in an amount not in
excess of the then remaining Permitted Acquisition/Investment Amount (for the
applicable Investment Amount Measurement Period ending on and including the date
of such payment).

(c) Any cash payment (other than payments of regularly scheduled interest and
Permitted Refinancings permitted by Section 6.3(a) in accordance with
Section 6.3(a)) on or with respect to (i) the Senior Note Debt, (ii) any Funded
Debt

 

7



--------------------------------------------------------------------------------

(permitted under Section 6.3(a)(iv)) prior to its scheduled maturity, or
(iii) payments with respect to any Funded Debt permitted by Section 6.3(a)(ii)
prior to its scheduled maturity in an amount in excess of the applicable net
sale or disposition proceeds, in each case shall reduce (without duplication of
reductions pursuant to other provisions of this Agreement) the Permitted
Acquisition/Investment Amount.”

(h) Section 6.4 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“6.4 Employee Loans and Affiliate Transactions.

(a) No Credit Party shall enter into or be a party to any transaction with any
Affiliate thereof except in the ordinary course of and pursuant to the
reasonable requirements of such Credit Party’s business and upon fair and
reasonable terms that are no less favorable to such Credit Party than would be
obtained in a comparable arm’s length transaction with a Person not an Affiliate
of such Credit Party. In addition, other than transactions for the sale of
Inventory or provision of services in the ordinary course of business, the terms
of these transactions must be disclosed in advance to Agent and Lenders.

(b) No Credit Party shall enter into any lending or borrowing transaction with
any employees of any Credit Party, except (i) loans to its respective employees
in the ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs, pension plan advances, and similar
purposes and (ii) stock option financing provided that the Investment Conditions
are met both before and after giving effect to such financing. Transactions
completed under this Section 6.4(b) (other than travel and entertainment expense
advances or relocation costs) shall reduce the Permitted Acquisition/Investment
Amount (without duplication of reductions pursuant to other provisions of this
Agreement).”

(i) Section 6.10 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“6.10 Domestic Subsidiaries Other Than Credit Parties. The Credit Parties shall
not permit, at any time, the aggregate gross assets (whether real or personal,
or tangible or intangible, in each case based on the highest of cost, book value
and fair market value, and without adjustment for any liabilities) of all
Subsidiaries organized within a jurisdiction of the United States that are not
then Credit Parties to be in excess of $50,000,000 (excluding inter-company
accounts receivable), and Borrower Representative shall from time to time to
designate Subsidiaries (that are not then Credit Parties) to become Credit
Parties hereunder to the extent required to cause the Credit Parties to at all
times be in compliance with the foregoing. With respect to any such Subsidiary
becoming a Credit Party hereunder, Borrowers shall have provided written notice
thereof to Agent, and such Subsidiary shall have executed and delivered a
joinder to the Guaranty and Security Agreement in order to make such Subsidiary
a party thereto, together with any and all financing statements and other
documentation reasonably requested by Agent in order to cause such cause
Subsidiary to be obligated with respect to the Obligations and to include the
assets of such

 

8



--------------------------------------------------------------------------------

Subsidiary that would constitute Collateral within the perfected Liens with
respect to the Collateral hypothecated under the Loan Documents.”

(j) Section 6.13 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“6.13 Restricted Payments. No Credit Party shall make any Restricted Payment,
except (a) dividends and distributions by Subsidiaries of any Borrower paid to
such Borrower, (b) employee loans permitted under Section 6.4(b), (c) so long as
no Event of Default shall have occurred and is continuing, dividends and
distributions by Gateway to its stockholders (other than Permitted Preferred
Stock Payments/Repurchases), (d) regularly scheduled payments of interest with
respect to Senior Note Debt, and (e) Permitted Preferred Stock
Payments/Repurchases; provided, that the Investment Conditions are met after
giving effect to any transaction permitted under this Section 6.13. Transactions
completed under Section 6.13(b) (other than travel and entertainment expense
advances or relocation costs), (c), or (e) shall reduce the Permitted
Acquisition/Investment Amount (without duplication of reductions pursuant to
other provisions of this Agreement).”

(k) Section 6 of the Credit Agreement is hereby amended by adding a new
Section 6.16 thereto to read in its entirety as follows:

“6.16 Subsidiaries Outside the United States. The Credit Parties shall not
permit, at any time, the aggregate gross cash held outside the United States by
Credit Parties and Subsidiaries to be collectively in excess of $50,000,000,
after taking into account applicable exchange rates offered by Bloomberg L.P. at
such time.”

(l) Annex E of the Credit Agreement is hereby deleted in its entirety and
replaced with Annex E attached hereto.

(m) Annex F of the Credit Agreement is hereby amended by amending and restated
subsection (a)(iv) thereto in its entirety as follows:

“(iv) an officer’s certificate signed by an executive officer of Gateway setting
forth the amount of (a) the Certified Cash, Qualified Cash, Borrowing
Availability and Liquidity as of each day of the preceding month accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion; and (b) an officer’s certificate signed by an executive
officer of Gateway setting forth the amount of all outstanding Funded Debt and
Other L/C Debt together with the detail regarding restricted cash posted in
support of Other L/C Debt as of each day of the preceding month accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion.”

(n) Disclosure Schedule (3.1) of the Credit Agreement is hereby deleted in its
entirety and replaced with Disclosure Schedule (3.1) attached hereto, which
shall provide a complete list of all (i) Credit Parties and (ii) Subsidiaries
that are not Credit Parties (indicating with respect to each entity listed
therein whether such entity is a Credit Party, the type of entity, and its state
and country of organization).

 

9



--------------------------------------------------------------------------------

(o) Disclosure Schedule (6.3) of the Credit Agreement is hereby deleted in its
entirety and replaced with Disclosure Schedule (6.3) attached hereto.

3. Conditions to Effectiveness. The satisfaction of each of the following shall
constitute conditions precedent to the effectiveness of this Amendment and each
and every provision hereof:

(a) Agent shall have received this Amendment, duly executed by Lenders, Agent
and the Borrowers, and the same shall be in full force and effect;

(b) Agent shall have received the reaffirmation and consent of each Guarantor
attached hereto as Exhibit A, duly executed and delivered by such Guarantor;

(c) The representations and warranties in this Amendment, the Credit Agreement,
as modified by this Amendment, and the other Loan Documents shall be true and
correct in all respects on and as of the date hereof as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date);

(d) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing on the date hereof, nor shall result from the
consummation of the transactions contemplated herein; and

(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrowers, Guarantors or Lenders, or any of their
Affiliates.

4. Representations and Warranties. To induce Agent and Lenders to enter into
this Amendment, Borrowers hereby represent and warrant that:

(a) Each Borrower has the corporate power and authority (i) to enter into this
Amendment and (ii) to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it;

(b) This Amendment has been duly authorized, validly executed and delivered by
an authorized officer of each of the Borrowers, and constitutes the legal, valid
and binding obligation of each of the Borrowers, enforceable against it in
accordance with its terms;

(c) The execution and delivery of this Amendment and performance by each of the
Borrowers under the Credit Agreement, as amended hereby, do not and will not
require the consent or approval of any regulatory authority or Governmental
Authority having jurisdiction over any of the Borrowers which has not already
been obtained, nor contravene or conflict with the charter documents of any of
the Borrowers, or the provision of any statute, judgment, order, indenture,
instrument, agreement, or undertaking, to which any of the Borrowers is party or
by which any of its properties are or may become bound;

(d) After giving effect to the amendments set forth herein, no event has
occurred or is continuing, that would constitute a Default or Event of Default
under the Credit Agreement or any other Loan Document;

 

10



--------------------------------------------------------------------------------

(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any of the Borrowers, Agent, or Lenders; and

(f) The representations and warranties of the Borrowers contained in the Credit
Agreement and each other Loan Document shall be true and correct on and as of
the date hereof with the same effect as if such representations and warranties
had been made on and as of such date, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct as of such earlier date.

5. No Other Amendments. Except for the amendments set forth in Section 2 of this
Amendment, the Credit Agreement shall be unmodified and shall continue to be in
full force and effect in accordance with its terms. Except as expressly set
forth herein, this Amendment shall not be deemed a waiver of any term or
condition of any Loan Document and shall not be deemed to prejudice any right or
rights which Agent, for itself and Lenders, may now have or may have in the
future under or in connection with any Loan Document or any of the instruments
or agreements referred to therein, as the same may be amended from time to time.

6. Reaffirmation and Consent. Each Borrower hereby (a) acknowledges and agrees
that (i) its obligations, including the Obligations owing to Agent and the
Lenders pursuant to the Credit Agreement and the other Loan Documents, as
amended hereby and (ii) the prior grant or grants of security interests in favor
of Agent, for itself and the benefit of the Lenders, in its properties and
assets, under the Credit Agreement and the other Loan Documents to which it is a
party shall be in respect of and shall secure payment and performance of the
Obligations under the Credit Agreement and the other Loan Documents, as amended
hereby; (b) reaffirms (i) all of its obligations (including the Obligations)
owing to Agent under the Credit Agreement and the Loan Documents, as amended
hereby, and (ii) all liens and prior grants (if any) of security interests in
favor of Agent under the Credit Agreement and the Loan Documents, as amended
hereby; (c) agrees that the Credit Agreement and the Loan Documents, as amended
hereby, are and shall remain, in full force and effect following the execution
and delivery of the Amendment; and (d) agrees that (i) all references in the
Loan Documents to the “Loan Documents” shall include the Loan Documents, as
amended hereby, (ii) all references in the Loan Documents to the “Credit
Agreement” shall include the Credit Agreement, as amended hereby, and (iii) all
references in the Loan Documents to the “Obligations” shall include the
Obligations (as defined in the Credit Agreement, as amended hereby).

7. Expenses. Borrowers hereby reconfirm their obligations pursuant to
Section 11.3 of the Credit Agreement to pay and reimburse Agent for all
reasonable costs and expenses (including, without limitation, reasonable fees of
counsel) incurred in connection with the negotiation, preparation, execution and
delivery of this Amendment and all other documents and instruments delivered in
connection herewith.

8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9. Counterparts. This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of this Amendment by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Amendment.

 

11



--------------------------------------------------------------------------------

Any party delivering an executed counterpart of this Amendment by telefacsimile
also shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

GATEWAY, INC., a Delaware corporation By:  

/s/ John Goldsberry

Name:   John Goldsberry Title:   SVP & CFO GATEWAY US RETAIL INC., a Delaware
Corporation, formerly known as eMachines, Inc. By:  

/s/ John Goldsberry

Name:   John Goldsberry Title:   SVP & CFO GATEWAY PROFESSIONAL LLC, a Delaware
limited liability company By:  

/s/ John Goldsberry

Name:   John Goldsberry Title:   SVP & CFO GATEWAY MANUFACTURING LLC, a Delaware
limited liability company By:  

/s/ John Goldsberry

Name:   John Goldsberry Title:   SVP & CFO

[GATEWAY, INC.]

[SIGNATURE PAGE TO AMENDMENT NO. 3]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL

CORPORATION, a Delaware corporation,

as Agent and Lender

By:  

/s/ Robert M. Brichacrt

  Robert M. Brichacrt   Duly Authorized Signatory

[GATEWAY, INC.]

[SIGNATURE PAGE TO AMENDMENT NO. 3]



--------------------------------------------------------------------------------

EXHIBIT A

REAFFIRMATION AND CONSENT

Dated as of December 26, 2006

Reference is hereby made to that certain Amendment No. 3 to Credit Agreement,
dated as of the date hereof (the “Amendment”), by and among GATEWAY, INC., a
Delaware corporation (“Gateway”), and its subsidiaries GATEWAY PROFESSIONAL LLC,
a Delaware limited liability company (“Professional”), GATEWAY MANUFACTURING
LLC, a Delaware limited liability company (“Manufacturing”), GATEWAY US RETAIL
INC., a Delaware Corporation, formerly known as eMachines, Inc., a Delaware
corporation (“eMachines”) (Gateway, Professional, Manufacturing and eMachines
are sometimes collectively referred to herein as the “Borrowers” and
individually as a “Borrower”); GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, “GE Capital”), for itself, as Lender,
and as Agent for Lenders. All capitalized terms used herein but not otherwise
defined herein shall have the meanings ascribed to them in that certain Credit
Agreement by and among the Lenders, Agent and Borrowers, dated as of October 30,
2004, (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”). The undersigned each hereby (a) represents and warrants to the
Lenders that the execution, delivery, and performance of this Reaffirmation and
Consent are within its powers, have been duly authorized by all necessary
action, and are not in contravention of any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court, or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected; (b) consents to the transactions contemplated by the
Amendment; (c) acknowledges and reaffirms its obligations owing to the Lenders
under any Loan Documents to which it is a party; and (d) agrees that each of the
Loan Documents to which it is a party is and shall remain in full force and
effect. Although the undersigned each has been informed of the matters set forth
in the Amendment and has acknowledged and agreed to same, they each understand
that the Lenders have no obligations to inform it of such matters in the future
or to seek its acknowledgment or agreement to future waivers or amendments, and
nothing herein shall create such a duty. Delivery of an executed counterpart of
this Reaffirmation and Consent by telefacsimile or electronic mail shall be
equally as effective as delivery of an original executed counterpart of this
Reaffirmation and Consent. Any party delivering an executed counterpart of this
Reaffirmation and Consent by telefacsimile or electronic mail also shall deliver
an original executed counterpart of this Reaffirmation and Consent but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Reaffirmation and Consent.
This Reaffirmation and Consent shall be governed by the laws of the State of New
York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this
Reaffirmation and Consent as of the date first written above.

 

GATEWAY COMPANIES, INC By:  

/s/ John Goldsberry

Name:   John Goldsberry Title:   SVP & CFO GATEWAY TECHNOLOGIES, INC. By:  

/s/ John Goldsberry

Name:   John Goldsberry Title:   SVP & CFO GATEWAY SUB II, LLC By:  

/s/ John Goldsberry

Name:   John Goldsberry Title:   SVP & CFO GATEWAY DIRECT, INC., formerly known
as Cowabunga Enterprises, Inc. By:  

/s/ John Goldsberry

Name:   John Goldsberry Title:   SVP & CFO

[GATEWAY, INC.]

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT NO. 3]



--------------------------------------------------------------------------------

ANNEX E (Section 4.1(a))

to

CREDIT AGREEMENT

FINANCIAL STATEMENTS AND PROJECTIONS — REPORTING

Borrowers shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:

(a) [Intentionally Omitted.]

(b) Quarterly Financials. To Agent and Lenders, within forty-five (45) days
after the end of each Fiscal Quarter, consolidated and consolidating financial
information regarding Borrowers and their Subsidiaries, certified by the Chief
Financial Officer of Borrower Representative, including (i) unaudited balance
sheets as of the close of such Fiscal Quarter and the related statements of
income and cash flow for that portion of the Fiscal Year ending as of the close
of such Fiscal Quarter and (ii) unaudited statements of income and cash flows
for such Fiscal Quarter, in each case setting forth in comparative form the
figures for the corresponding period in the prior year and the figures contained
in the Projections for such Fiscal Year, all prepared in accordance with GAAP
(subject to normal year-end adjustments). Such financial information shall be
accompanied by (A) a statement in reasonable detail (each, a “Compliance
Certificate” showing the calculations used in determining compliance with
Section 5.11 and (B) the certification of the Chief Financial Officer of
Borrower Representative that (i) such financial information presents fairly in
accordance with GAAP (subject to normal year-end adjustments) the financial
position, results of operations and statements of cash flows of Borrowers and
their Subsidiaries, on both a consolidated and consolidating basis, as at the
end of such Fiscal Quarter and for that portion of the Fiscal Year then ended,
(ii) any other information presented is true, correct and complete in all
material respects and that there was no Default or Event of Default in existence
as of such time or, if a Default or Event of Default has occurred and is
continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default. In addition, Borrowers shall deliver to Agent
and Lenders, within forty-five (45) days after the end of each Fiscal Quarter, a
management discussion and analysis that includes a comparison to budget for that
Fiscal Quarter and a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.

(c) Operating Plan. To Agent and Lenders, as soon as available, but not later
than thirty (30) days after the end of each Fiscal Year, an annual operating
plan for Borrowers, on a consolidated and consolidating basis, approved by the
Board of Directors of Borrowers, for the following Fiscal Year, which
(i) includes a statement of all of the material assumptions on which such plan
is based, (ii) includes monthly balance sheets, income statements and statements
of cash flows for the following year and (iii) integrates sales, gross profits,
operating expenses, operating profit, cash flow projections and Borrowing
Availability projections, all prepared on the same basis and in similar detail
as that on which operating results are reported (and in the case of cash flow
projections, representing management’s good faith estimates of future financial
performance based on historical performance), and including plans for personnel,
Capital Expenditures and facilities.



--------------------------------------------------------------------------------

(d) Annual Audited Financials. To Agent and Lenders, within ninety (90) days
after the end of each Fiscal Year, audited Financial Statements for Borrowers
and their Subsidiaries on a consolidated and (unaudited) consolidating basis,
consisting of balance sheets and statements of income and retained earnings and
cash flows, setting forth in comparative form in each case the figures for the
previous Fiscal Year, which Financial Statements shall be prepared in accordance
with GAAP and certified without qualification, by an independent certified
public accounting firm of national standing or otherwise acceptable to Agent.
Such Financial Statements shall be accompanied by (i) a report from such
accounting firm to the effect that, in connection with their audit examination,
nothing has come to their attention to cause them to believe that a Default or
Event of Default has occurred with respect to the financial covenants in this
Agreement (or specifying those Defaults and Events of Default that they became
aware of), it being understood that such audit examination extended only to
accounting matters and that no special investigation was made with respect to
the existence of Defaults or Events of Default, (ii) the annual letters to such
accountants in connection with their audit examination detailing contingent
liabilities and material litigation matters, and (iii) the certification of the
Chief Executive Officer or Chief Financial Officer of Borrowers that all such
Financial Statements present fairly in accordance with GAAP the financial
position, results of operations and statements of cash flows of Borrowers and
their Subsidiaries on a consolidated and consolidating basis, as at the end of
such Fiscal Year and for the period then ended, and that there was no Default or
Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default.

(e) Management Letters. To Agent and Lenders, within five (5) Business Days
after receipt thereof by any Credit Party, copies of all management letters,
exception reports or similar letters or reports received by such Credit Party
from its independent certified public accountants.

(f) Default Notices. To Agent and Lenders, as soon as practicable, and in any
event within five (5) Business Days after an executive officer of any Borrower
has actual knowledge of the existence of any Default, Event of Default or other
event that has had a Material Adverse Effect, telephonic or telecopied notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.

(g) SEC Filings and Press Releases. To Agent and Lenders, promptly upon their
becoming available, copies of: (i) all Financial Statements, reports, notices
and proxy statements made publicly available by any Credit Party to its security
holders; (ii) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by any Credit Party with any securities exchange
or with the Securities and Exchange Commission or any governmental or private
regulatory authority; and (iii) all press releases and other written statements
made available by any Credit Party to the public concerning material changes or
developments in the business of any such Person.



--------------------------------------------------------------------------------

(h) Subordinated Debt and Equity Notices. To Agent, as soon as practicable,
copies of all material written notices given or received by any Credit Party
with respect to any Subordinated Debt or Stock of such Person, and, within two
(2) Business Days after any Credit Party obtains knowledge of any matured or
unmatured event of default with respect to any Subordinated Debt, notice of such
event of default.

(i) Supplemental Schedules. To Agent, supplemental disclosures, if any, required
by Section 5.6.

(j) Litigation. To Agent in writing, promptly upon learning thereof, notice of
any Litigation commenced or threatened against any Credit Party that (i) seeks
damages in excess of $5,000,000, (ii) seeks injunctive relief, (iii) is asserted
or instituted against any Plan, its fiduciaries or its assets or against any
Credit Party or ERISA Affiliate in connection with any Plan, (iv) alleges
criminal misconduct by any Credit Party, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Liabilities
or (vi) involves any product recall.

(k) Insurance Notices. To Agent, disclosure of losses or casualties required by
Section 5.4.

(l) Certifications. To Agent and Lenders, at least 10 Business Days prior to the
consummation of any transaction described, proscribed or permitted under
Section 6.1, Section 6.2, Section 6.3, Section 6.4 or Section 6.13, an officer’s
certificate signed by an executive officer of Gateway, setting forth the amount
of Liquidity as of such date and projected Liquidity after giving effect to the
proposed transaction, together with such other calculations and documentation as
may be necessary or reasonably requested by Agent to demonstrate whether a
Qualified Cash Activation Period shall have occurred and compliance with the
other conditions applicable to the proposed transaction, including, if
applicable, satisfaction of all Investment Conditions and a calculation of the
Permitted Acquisition/Investment Amount.

(o) Other Documents. To Agent and Lenders, such other financial and other
information respecting any Credit Party’s business or financial condition as
Agent or any Lender shall from time to time reasonably request.